                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                         )
                                                  )
        v.                                        )          Crim. No. 2:18-cr-12-JAW
                                                  )
 DEMONE COLEMAN                                   )

                                 MOTION FOR DETENTION

        The United States moves for pretrial detention of the defendant, pursuant to 18 U.S.C. §

3142.

        1.     Eligibility of Case. This case is eligible for a detention order because the case

               involves (check all that apply):
                       Conditions requiring a temporary detention order (18 U.S.C. § 3142(d))

                       Crime of violence

                       Maximum sentence life imprisonment or death

                 X     10+ year drug offense

                       Felony, with two prior convictions in above categories

                       Felony involving a minor victim, a firearm, destructive device or dangerous

                       weapon or failure to register as a sex offender

                 X     Serious risk defendant will flee

                 X     Serious risk obstruction of justice


        2.     Reasons for Detention:

                       i.   Temporary Detention
              ii.   Other than Temporary Detention. The court should detain the

                    defendant because there are no other conditions of release which

                    will reasonably assure (check one or both):

                X     Defendant’s appearance as required

                X     Safety of any other person and the community

3.     Rebuttable Presumption. The United States will invoke the rebuttable

       presumption against the defendant under 18 U.S.C. § 3142(e). The presumption

       applies here because (check one or both if applicable)

        X     Probable cause to believe the defendant committed an offense specified

              in 18 U.S.C. §3142(e) involving: drugs, firearms, terrorism, a minor

              victim, or conduct outside of the United States.

              Previous conviction for “eligible” offense committed while on pretrial bond


4.     Date of Detention Hearing. The United States requests that the detention hearing be

       held after a continuance of 3     days.

5.     Length of Detention Hearing. The United States will require    1/2 hour to

       present its case for detention.


Date: October 15, 2018
                                             Halsey B. Frank
                                             United States Attorney

                                             /s/David B. Joyce
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             100 Middle Street
                                             Portland, ME 04101
                                             (207) 780-3257
                                             david.joyce@usdoj.gov
